DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on July 25th, 2022 has been entered.
Amendment Entered
In response to the amendment filed on July 25th, 2022, amended claims 1, 4, 13, 17, and 21-23 and new claims 24-26 are entered. Claims 3, 14, and 18 are cancelled.
Response to Arguments
Applicant’s arguments, filed on July 25th, 2022 with respect to the rejection of claims of 1-2, 6-13, and 15-17 under 35 U.S.C. 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained, and further clarified in view of the amendments. 
At Pg. 6 of the Reply, Applicant argues that Cooner does not teach the claimed limitations. Examiner respectfully disagrees. Cooner clearly teaches a nano-micro device (sensor array computer; [0006]) that implements nano communications and micro communications (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]). Communication would have to occur at the nano- and micro-level between the nano- and micro-sized components, as seen when communicating an alert signal to a wearable device configured to alert the user based on the force information (Cooner [0035]). In addition, Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).  The Examiner has taken the broadest reasonable interpretation in view of the specification and provided a proper motivation which is not being disputed. Therefore, the rejection is maintained.
The dependent claims 2, 6-13, and 15-17 have not been separately argued. Therefore, the rejections of Claims 2, 6-13, and 15-17 are also maintained.
Applicant’s arguments, filed on July 25th, 2022 with respect to the rejection of claims 4 and 21-24 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-13, 15-17, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the nano-micro device implements nano-communications and micro-communications” in lines 4-5. The Applicant’s Specification provides support for these claim limitations, such as “molecular communication”, “nano-electromagnetic communication”, and “nano-node communication includes broadcasting information so that the information is able to reach multiple nano-nodes”. Because the Specification lends multiple examples to describe the limitation, it is unclear what is excluded by these terms. Therefore, the metes and bounds for the term “nano-communications and micro-communications” is unclear. For the purpose of examining, the Examiner has interpreted this limitation to mean communication  between the nano- and micro-level between the nano- and micro-sized components, as seen when communicating an alert signal to a wearable device configured to alert the user based on the force information (Cooner [0035]). In addition, Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]). The Examiner has taken the broadest reasonable interpretation in view of the specification and provided a proper motivation which is not being disputed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 13, 15-17, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner (U.S. Publication No. 2013/0150684; previously cited) in view of Ernst et al (U.S. Publication No. 2013/0144542; previously cited).
Regarding Claim 1, Cooner discloses a method comprising: deploying a plurality of nodes (sensor array; [0006]) in or on a user (an individual; [0006]); 
receiving information, at a nano-micro device (sensor array computer; Examiner’s Note: As best understood, a sensor array computer reads on a nano-micro device since it utilizes components of nano and micro sizes), from the plurality of nodes (a sensor array computer, coupled to the accelerometers and gyroscopes, including a processor for receiving data from the accelerometers and gyroscopes pertaining to the individual’s vital), wherein the information includes force information based on an impact (The sensor array comprises one or more multi-axial accelerometers, adapted to measure linear, rotational, and/or angular forces; [0006]),
wherein the nano-micro device implements nano-communications and micro-communications (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]; Examiner’s Note: Communication would have to occur at the nano- and micro-level between the nano- and micro-sized components, as seen when communicating an alert signal to a wearable device configured to alert the user based on the force information, as described in [0035]); and 
communicating an alert signal to a wearable device configured to alert the user based on the force information (In addition to detecting sports injuries and monitoring vital signs during physical activity, the same headgear can be used to monitor for “shaken baby syndrome”…The accelerometers can be programmed to detect any shaking of the baby in an undesirable capacity by detecting any G-Force applied to the baby's head beyond a certain threshold. As an example, the accelerometers can be programmed in a manner that may send out alerts or provide an audible alert when the baby's head experiences a G-Force movement of 20 Gs…The alerts can also be sent to local electronics receivers (mobile phones, tablets, computers of other types) to act as interfaces to receive the updates; [0035]).
Although Cooner suggests incorporating nano-technology (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]), Cooner fails to explicitly disclose that the plurality of nodes are the plurality of nano-nodes.
Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).

Regarding Claim 2, Cooner discloses taking an action based on the force information (cortisol test is performed after a head impact, [0024], lines 1-2).  

Regarding Claim 7, Cooner discloses wherein the plurality of nano-nodes are deployed near the top, bottom, left, right, front and back of a brain of the user (Accelerometer placement points 24 may continue to be where the control panel is positioned, around the circumference of the skull to a point just above the ears as well as up the circumference of the skull to a point on the top part of the skull as primary location points for the accelerometers; [0018]; Figure 1).  

Regarding Claim 13, Cooner discloses wherein the plurality of nano-nodes are positioned in a pattern in or on the user (Figure 1 shows sensors 24 positioned on the user in a ring pattern), wherein the pattern includes a ring (a technique called functional near-infrared scanning (f-NIR). This technique would involve placing infrared light sources as sensors around the circumference of the skull in a pattern that can allow the light sources to be able to penetrate into all regions of the brain…If a preferably halo pattern of infrared emitting light sources is implemented around the band portion of the cap or the headband itself; [0031]), a checkerboard and/or cardinal direction points.

Regarding Claim 15, Cooner discloses wherein the plurality of nano-nodes comprise piezoelectric sensors (piezoelectric microphones; [0037]).  

Regarding Claim 16, Cooner discloses wherein a subset of the plurality of nano-nodes are positioned in or on headwear (skull cap, headgear, or integrated into a helmet; [0021]).

Regarding Claim 17, Cooner discloses wherein the information includes mapping information including mapping of locations of the plurality of nano-nodes ([0031-0032]).

Regarding Claim 25, Cooner discloses wherein at least one nano-node of the plurality of nano- nodes (sensor array) is configured for sending a portion of data to the nano-micro device (The sensor array comprises one or more multi-axial accelerometers, adapted to measure linear, rotational, and/or angular forces, one or more gyroscopes, and a sensor array computer, coupled to the accelerometers and gyroscopes, including a processor for receiving data from the accelerometers and gyroscopes pertaining to the individual’s vital, and a memory for storing data; [0006]), wherein the nano-micro device (sensor array computer) is configured to combine portions of data to generate a complete data set (The sensor array computer is adapted to compare the data to historical data for the individual to determine if a traumatic brain injury has occurred, wherein the historical data includes information relating to the frequency of injuries to the individuals head over a given time period, and to calculate acceleration from linear forces; [0006]).

Regarding Claim 26, Ernst discloses wherein at least one nano-node of the plurality of nano- nodes includes a communication device configured to send or receive communications in a terahertz range (An MEMS or NEMS sensor used as a force sensor, may measure forces with resolutions of the order of a few tens of picoN in a static measurement and this may be lowered down to a few picoN for analysis frequencies of a few hundred to a few thousand Hz; [0088]).
Generally, differences in these frequency ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such frequencies is critical. The tetrahertz frequency range does not have critical evidence to prove that it is inventive. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Fastert et al (U.S. Publication No. 2014/0188426; previously cited).
Regarding Claim 6, Cooner discloses determining a level of concussion based on the force information (the accelerometers can be programmed to detect any shaking of the baby in an undesirable capacity by detecting any G-Force applied to the baby's head beyond a certain threshold; [0035]; [0050]).
Cooner and Ernst fail to disclose wherein a force amount below a first threshold is not a concussion, the force amount between the first threshold and a second threshold is a mild concussion, and the force amount above the second threshold is a severe concussion.  
Fastert is an analogous prior art which discloses a method for monitoring the force and impact which might cause a concussion. Fastert discloses wherein a force amount below a first threshold (first threshold) is not a concussion, the force amount between the first threshold and a second threshold (second threshold) is a mild concussion, and the force amount above the second threshold is a severe concussion (an impact above the first threshold but below a second threshold can be categorized as a mild impact, an impact above the second threshold but below a third impact can be categorized as a medium impact, and impact above the third threshold can be categorized as a severe impact; [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst to determine a level of concussion based on the force information, by including two threshold values to classify the levels of impact. Such modification would provide the method the ability to differentiate between mild to severe concussions.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Waldorf et al (U.S. Publication No. 2013/0278899; previously cited).
Regarding Claim 8, Cooner and Ernst fail to disclose analyzing body movements of the user.  
Waldorf is an analogous prior art that discloses a method for evaluation of brain function, comprising analyzing body movement of the user (eye movement; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the body movement analysis taught by Waldorf. Such modification would provide a method a supplementary test, i.e. tracking eye movement, for detecting head injury.

Regarding Claim 9, Cooner and Ernst fail to disclose wherein analyzing the body movements of the user includes using eyewear with one or more cameras configured to monitor eyes of the user to detect irregular eye movement.  
Waldorf discloses wherein analyzing the body movements of the user includes using eyewear (OculoKinetic Device; Figure 2C) with one or more cameras (Ocular Measurement Devices 102B; Figure 2C; [0041]; camera; [0048]) configured to monitor eyes of the user to detect irregular eye movement (abnormal ocular responses; Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the body movement analysis taught by Waldorf. Such modification would provide using irregular eye movement as a reference to confirm whether or not a concussion exits.

Regarding Claim 10, Cooner and Ernst fail to disclose wherein the irregular eye movement is determined by tracking the eyes of the user when no concussion exists to generate training data and comparing the training data with current eye movement data.  
Waldorf discloses a method for detecting head injury, wherein the irregular eye movement is determined by tracking the eyes of the user when no concussion exists to generate training data and comparing the training data with current eye movement data (eye movement test described above, and related to the claim of intra-personal baseline comparisons, how well a test subject does this (these) task(s) may be compared to their ability to have accomplished the same prior to any head injury/concussion; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner and Ernst by incorporating the detection of irregular eye movement taught by Waldorf. Such modification would provide a reference when a user is normal, i.e., with no concussion, as a standard to distinguish the irregular eye movement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner, Ernst, and Waldorf as applied to claim 8 above, and further in view of Geisinger et al (U.S. Publication No. 2019/0365594; previously cited).
Regarding Claim 11, Cooner, Ernst, and Waldorf fail to disclose wherein analyzing the body movements of the user includes the user playing a virtual reality video game while wearing a virtual reality headset, and tracking the eyes of the user with one or more cameras in the virtual reality headset.  
Geisinger discloses a method of using a virtual reality for medical treatment, wherein analyzing the body movement (eye tracking; [0164]) of the user includes the user playing a virtual reality video game while wearing a virtual reality headset (virtual reality apparatus; Abstract), and tracking the eyes of the user with one or more camera (camera lens; [0022]) in the virtual reality headset (a player may use the system to play a virtual reality game that requires eye tracking; [0238]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner, Ernst, and Waldorf by incorporating virtual reality game taught by Geisinger. Such modification would provide a scenario for tracking the eye movement in a more entertaining way to attract the user by playing a virtual reality video game. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner and Ernst as applied to claim 1 above, and further in view of Krueger (U.S. Publication No. 2019/0167095; previously cited).
Regarding Claim 12, Cooner fails to disclose wherein deploying the plurality of nano-nodes includes injecting the plurality of nano-nodes into a body of the user.  
Although Cooner suggests incorporating nano-technology (all the above implementations can easily fit in a small form factor within the skull cap, headgear, or integrated into a helmet if desired; [0021]), Cooner fails to explicitly disclose that the plurality of nodes are the plurality of nano-nodes.
Ernst is an analogous prior art that discloses an analysis device including a NEMS network, the sensors are provided with nano-technology, so a large number of sensors could be used in relative small space ([0007]), so as to provide nano-nodes to measure force in real-time in the liquid medium (force exerted by cells) to carry out medical monitoring ([0087]).
Therefore, since Cooner suggests incorporating nano-technology and Ernst teaches nano-nodes to carry out medical monitoring, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have modified the method of Cooner by incorporating the nano-nodes as taught by Ernst. Such modification would provide a simple substitution of nano-nodes to improve function, which is capable to be implemented into a skull space to measure force in real-time in the liquid medium and notably forces exerted by the cell (e.g., pressure in cerebrospinal fluid).
Cooner and Ernst fail to disclose injecting the plurality of nano-nodes into a body of the user.
Krueger further discloses wherein deploying the plurality of nodes includes injecting the plurality of nodes into a body of the user (these sensing elements/transducers can be implantable for measuring physiologic, chemical or biochemical abnormalities and abnormal parameters; [0345]).
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claim invention to have modified the teachings of Cooner and Ernst by incorporating the medication deployment taught by Krueger in order to provide immediate therapy after receiving the diagnosis. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cooner, Ernst, and Waldorf as applied to claim 1 above, and further in view of Wang et al (U.S. Publication No. 2007/0104215).
Regarding Claim 22, Cooner discloses determining a distance between at least one first node in the plurality of nodes and at least one second node in the plurality of nodes, wherein determining the distance between the at least one first node in the plurality of nodes and the at least one second node in the plurality of nodes is based on a signal strength (a technique called functional near-infrared scanning (f-NIR). This technique would involve placing infrared light sources as sensors around the circumference of the skull in a pattern that can allow the light sources to be able to penetrate into all regions of the brain…If a preferably halo pattern of infrared emitting light sources is implemented around the band portion of the cap or the headband itself…The ideal detector layout would be to have four detectors placed around each infrared light source approximately 1/2 to 1 inch from the infrared light source itself…The pattern for each light source would be to have a single infrared light source closely surrounded by a square pattern of four detectors. This would provide optimal detection of the reflected signals; [0031]; Examiner’s Note: In this embodiment, the f-NIR technique involves positioning four detectors placed approximately ½ to 1 inch from the infrared light sources. If the light sources are arranged in a halo pattern in order to penetrate into all regions of the brain and the detectors are ideally placed in a square pattern close to the light sources, the distance between at least one first node and at least one second node would be determined in order to provide the optimal detection of the reflected signals).
Cooner fails to disclose a time-stamped communication between the at least one first nano-node and the at least one second nano-node, wherein the signal strength of the communication is determined by the at least one first nano-node, the at least one second nano-node or the nano-micro device, and further comprising determining a fewest number of hops between the at least one first nano-node and the nano-micro device to send a second communication.
In a similar technical field, Wang discloses a multi-hop ultra wide band wireless network communication system (Abstract), comprising a time-stamped communication (timeslots, period timing information; [0053-0054]) between the at least one first nano-node and the at least one second nano-node (nodes 25, 35, 45, 55), wherein the signal strength of the communication is determined by the at least one first nano-node, the at least one second nano-node or the nano-micro device ([0062-0068]), and further comprising determining a fewest number of hops between the at least one first nano-node and the nano-micro device to send a second communication (Going forward, as the source node carries out communications with the destination node, in step 615 the source node selects the optimal route to the destination node based on the route characteristics. For example, the route may be selected based on its use of minimal resources, based on its ability to carry a maximum payload, based on its fewest number of hops, or based on the highest average signal quality for each link in the route, just to name a few; [0109]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Cooner, Ernst, and Waldorf by incorporating multi-hop communication system taught by Wang. Such modification would ensure the quality of service and efficient utilization of network resources (Wang [0009]).
Allowable Subject Matter
Claims 4, 21, and 23-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Friday 9:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791 
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791